DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s response filed on March 11, 2021, which has been entered into the file.  
The applicant has filed no amendment to the claims.  
Claims 1-16 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the US patent application publication by Dimov et al (US 2010/0157400 A1) in view of the US patent application publication by Okuyama et al (US 2010/0085510 A1), US patent application publication by Gibson et al (US 2016/0154291 A1) and US patent application publication by Richards et al (US 2015/0277116 A1).
Dimov et al teaches a head-mounted display (please see Figure 16) that serves as the wearable head-up display that is comprised of a support structure that in use is worn on a head of a user, (please see Figure 16), a microdisplay (please see Figure 22) that serves as the projector to generate light signals and an optical waveguide.  Dimov et al teaches that the optical waveguide is further comprised of a substrate (116, Figures 1 and 22) serves as the volume of optically transparent material, an in-coupling hologram (112, H1) serves as the in-coupler positioned to in-couple the light signals from the projector into the volume of optically transparent material and an out-coupling hologram (114, H2) serves as the out-coupler positioned to out-couple the light signals from the volume of the optically transparent material, (please see Figures 1 and 22).   Dimov et al teaches that the light signals that enter the optical waveguide propagate along at least a portion of the length of the optical waveguide by total internal reflection and the optical waveguide steers the light signals to create an image at an eye of the user, (please see Figure 22).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include a first volume of liquid crystal carried by the volume of optically transparent material and a controller communicatively coupled to the first volume of liquid crystal.  Okuyama et al in the same field of endeavor teaches a display with an illumination device wherein a light modulation element (30, Figures 1(A), 1(B), 6(A) and 6(B)), that is comprised of a volume of liquid crystal (34, Figure 1B) carried by a volume of optically transparent material (10).  Okuyama et al teaches that a drive circuit (50) serves as the controller communicatively modulatable in response to the signals from the controller or the drive circuit and wherein light signals that enter the optical waveguide propagate along at least a portion of a length of the optical waveguide by total internal reflection and an optical path of the light signals within the optical waveguide depends on the refractive index of the first volume of liquid crystal, (please see Figure 6(A), paragraph [0052]).   It would then have been obvious to one skilled in the art to apply the teachings of Okuyama et al to modify the wearable head mount display to include a light modulation element with a drive circuit wherein the light modulation element including volume liquid crystal material to be carried by the volume optically transparent material for the benefit of controlling the refractive index of the light modulation element in order for the light enters the volume optically transparent material is properly propagated via total internal reflection to the out-coupler in order to enhance the intensity of the illumination light out-coupled by the out-coupling hologram.   
With regard to the phrase “the optical waveguide steers the light signals to create an image at an eye of a user based on the refractive index of the first volume of liquid crystal”,   Okuyama et al teaches that the voltage applied to the volume of the liquid crystal would modulate the refractive index of the volume of liquid crystal.  As evidence by the teachings of Gibson et al in the same field of endeavor, by applying different values of the voltage, the volume of the liquid crystal may be modulated to have different refractive indices, (please see paragraph [0056]).  This means that based on the Snell’s law different refractive index of the volume of liquid crystal would make the signals to be refracted by the interface of the volume of liquid crystal and the waveguide or the volume of optically transparent material in different angular direction.  The Snell’s law is stated as follows: nlc * sin(i) = nm * sin(m), with nlc being m being the refractive index of the volume of optically transparent material, i being incident angle of the signals from the volume of liquid crystal,  m being the refraction angle or the steering angle of the signals entering the volume of optically transparent material.  This means that Dimov et al in combination with the teachings of Okuyama et al and in the evidence by Gibson et al would have “the optical waveguide steers the light signals to create an image at an eye of a user based on the refractive index of the first volume of liquid crystal”.  
With regard to the phrase “a surface of the first volume of liquid crystal is co-planar with a longitudinal surface of the volume of optically transparent material to form part of an exterior portion of the volume of optically transparent material”,  it essentially means whether it is known in the art or not that the couplers can be formed within the volume of optically transparent material or light guide.  Richards et al in the same field of endeavor teaches a wearable head-up display wherein the couplers (220, 225 and 230, Figure 2) may be formed within a light guide so that a surface of these couplers is co-planar with a longitudinal surface of the light guide or optically transparent material to form part of an exterior portion of the volume of optically transparent material or light guide.   It would then have been obvious to one skilled in the art to apply the teachings of Richards et al to modify the couplers including the light modulation element (or volume of liquid crystal) to be designed so that a surface of the light modulation element or volume of liquid crystal to be co-planar with a longitudinal surface of the volume of optically transparent material or light guide to form part of an exterior region of the light guide as an alternative designing arrangement for the volume of liquid crystal.  
With regard to claim 2, Okuyama et al in light of the teachings of Gibson et al teaches that the drive circuit or the controller is configured to alter a distance that the light signal travel 
With regard to claim 3, the volume of liquid crystal may comprise at least two distinct regions that can be individually driven to achieve independently modulatable regions, (230A and 30B, Figure 6(A)).   It is within general level skill in the art to drive the light modulation element to have single or more than two modulatable regions in order to make light modulation element to have desired modulation properties suitable for different applications. 
With regard to claim 4, Okuyama et al teaches that the light modulation element (30) may be placed at either side of the light guide plate (please see Figures 1A and 10).  One skilled in the art therefore would have been obvious to be modify the head mount display to include at least a second light modulation element with second volume of liquid crystal carried by the volume of optically transparent material such that the path of the light signals is steered by the second volume of liquid crystal, for the benefit of providing means to steer the in-coupled light signals.  A drive circuit is implicitly communicatively coupled to the second volume liquid crystal and a refractive index of the second volume is modulatable in response to signals from the drive circuit.  
With regard to claims 5 and 6, Okuyama et al teaches that the volume of liquid crystal comprises a signal modulatable region.  With regard to claim 6, the volume of liquid crystal may comprise at least two distinct regions that can be individually driven to achieve independently 
With regard to claim 7, it is either implicitly true or obvious modification by one skilled in the art to provide a processor that is communicatively coupled to the drive circuit (of Okuyama et al) to modulate the output of signals from the drive circuit in order for the light modulation element can be properly processed and controlled.  
With regard to claim 8, Dimov et al teaches that certain processor is communicatively coupled to the microdisplay or projector to modulate the generation of the light signals, (please see Figure 30). 
With regard to claims 9 and 10, Dimov et al teaches that the support structure has the shape and appearance of an eyeglass frame and wherein the wearable head up display or the wearable head mounted display further may comprise an eyeglass lens (i.e. holographic lens) carried by the support structure.  The waveguide is the eyeglass lens therefore carried by the eyeglass lens.  

Claim 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the US patent application publication by Dimov et al (US 2010/0157400 A1) in view of the US patent publication by Okuyama et al (US 2010/0085510 A1),  US patent application publication by Gibson et al  (US 2016/0154291 A1) and US patent application publication by Richards et al (US 2015/0277116 A1).
Dimov et al teaches a wearable head-up display that implicitly includes a method of operating the head-up display, wherein the method comprises in-coupling a first set of light signals (118, Figure 22) into a waveguide of the head-up display, the waveguide further comprises a substrate (116) serves as the volume of optically transparent material and a first in-coupler (112) carried by the volume of the optically transparent material (116), propagating the first set of the light signals along at least a portion of a length of the waveguide by total internal reflection, steering the first set of the light signals to create an image at an eye of a user (please see Figure 22), wherein a path of the first set of the light signals within the waveguide is based on the refractive index of the in-coupler, and out-coupling the first set of the light signals by an out-coupler (114) to the eye of the user, (please see Figure 22).  
This reference has met all the limitations of the claims.  It however does not teach that the in-coupler comprises a first volume of liquid crystal and the refractive index of the first volume of liquid crystal is modulated by a controller.  Okuyama et al in the same field of endeavor teaches a display device with an illumination device wherein the illumination device comprises a light modulation element (30, Figures 1(A), 1(B), 6(A) and 6(B)), that is comprised of a volume of liquid crystal (34, Figure 1B) carried by a volume of optically transparent material (10).  Okuyama et al teaches that a drive circuit (50) serves as the controller communicatively coupled to the first volume of liquid crystal wherein a refractive index of the first volume of the liquid crystal is modulated in response to the signals from the controller or the drive circuit, wherein light signals that enter the optical waveguide propagate along at least a portion of a length of the optical waveguide by total internal reflection and an optical path of the light signals within the optical waveguide depends on the refractive index of the first volume of liquid crystal, (please see Figure 6(A), paragraph [0052]).   As evidenced by the teachings of Gibson et al in the same different refractive indices, (please see paragraph [0056]).  This means that based on the Snell’s law different refractive index of the volume of liquid crystal would make the signals to be refracted by the interface of the volume of liquid crystal and the waveguide or the volume of optically transparent material into different angular direction.  The Snell’s law is stated as follows: nlc * sin(i) = nm * sin(m), with nlc being refractive index of the volume of the liquid crystal, nm being the refractive index of the volume of optically transparent material, i being incident angle of the signals from the volume of liquid crystal,  m being the refraction angle or the steering angle of the signals entering the volume of optically transparent material.  This means that Dimov et al in combination with the teachings of Okuyama et al and Gibson et al would have “steering the first set of light signals by the first volume of liquid crystal to create an image at an eye of the user wherein a path of the first set of the light signals within the waveguide is based on the first refractive index of the first volume of liquid crystal.  
 It would then have been obvious to one skilled in the art to apply the teachings of Okuyama et al and Gibson et al to modify the wearable head mount display to include a light modulation element with a drive circuit wherein the light modulation element including volume liquid crystal material to be carried by the volume optically transparent material for the benefit of controlling the refractive index of the light modulation element in order for the light enters the volume optically transparent material is properly propagated via total internal reflection to the out-coupler in order to enhance the intensity of the illumination light out-coupled by the out-coupler.  
With regard to the phrase “a surface of the first volume of liquid crystal is co-planar with a first longitudinal surface of the volume of optically transparent material to form part of an within the volume of optically transparent material or light guide.  Richards et al in the same field of endeavor teaches a wearable head-up display wherein the couplers (220, 225 and 230, Figure 2) may be formed within the light guide so that a surface of these couplers is co-planar with a first longitudinal surface of the light guide or optically transparent material to form part of an exterior portion of the volume of optically transparent material or light guide.   It would then have been obvious to one skilled in the art to apply the teachings of Richards et al to modify the couplers including the light modulation element (or volume of liquid crystal) to be designed to be within the optically transparent material so that a surface of the light modulation element or volume of liquid crystal to be co-planar with a longitudinal surface of the volume of optically transparent material or light guide to form part of an exterior region of the light guide as an alternative designing arrangement for the volume of liquid crystal.  
With regard to the phrase “total internal reflection between the surface of the first volume of liquid crystal and a second longitudinal surface of the volume optically transparent material”,  Okuyama et al teaches, as in Figure 6, that the total internal reflection is between the a surface of the light modulation element or the volume of liquid crystal (30) and a second longitudinal surface of the volume optically transparent material or the light guide.  
With regard to claim 12, Okuyama et al in light of the teachings of Gibson et al teaches that the drive circuit or the controller is configured to alter a distance that the light signal travel along the length of the optical waveguide based on the first refractive index of the first volume of liquid crystal compared to the refractive index of the volume of optically transparent material, since as demonstrated above based on the Snell’s law, the different refractive index of the 
With regard to claim 13, in light of the teachings of Gibson et al, by applying different voltage the refractive index of the first volume of liquid crystal may be adjusted to have different values.  One skilled in the art would then have been obvious to modify the device and method to in-couple a second set of light signal into the waveguide and modulates the refractive index of the first volume of liquid crystal to a second refractive index by the controller, such that the second set of light signals would propagate along at least a portion of a length of the waveguide by total internal reflection wherein the second set of light signals is steered by the first volume of liquid crystal to a create the image at the eye of the user (according to the teachings of Dimov et al) wherein the path of the second set of light signals within the waveguide is based on the second refractive index of the first volume of the liquid crystal, according to the Snell’s law.  Dimov et al teaches that the second set of the light signals may be out-coupled.  
With regard to claim 14, the distance of the second set of light signals travels along the length of the optical waveguide based on the second refractive index of the first volume of the liquid crystal compared to the refractive index of the volume optically transparent material based on the Snell’s law, stated above.  
With regard to claim 15, Okuyama et al teaches that the light modulation element (30) may be placed at either side of the light guide plate (please see Figures 1A and 10).  One skilled in the art therefore would have been obvious to be modify the head mount display to include at least a second light modulation element with second volume of liquid crystal carried by the volume of optically transparent material with the refractive index of the second volume of liquid Gibson et al) wherein the steering further comprises steering the first set of the light signals by the second volume of liquid crystal to create the image at the eye of the user wherein the path of the first set of light signals within the waveguide is based on the first refractive index of the first volume of liquid crystal and the second refractive index of the second volume of liquid crystal based on the Snell’s law.  
With regard to claim 16, the distance of the first set of light signals travels along the length of the optical waveguide based on the second refractive index of the second volume of the liquid crystal compared to the refractive index of the volume optically transparent material based on the Snell’s law, stated above.  

Response to Arguments
Applicant's arguments filed on March 11, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments concerning the limitation “the surface of first volume liquid crystal is co-planar with a longitudinal surface of the volume of optically transparent material to form part of an exterior portion of the volume optically transparent material”, the examiner disagrees to applicant’s arguments for the reasons set forth below.  Firstly The cited Okuyama teaches the liquid crystal light modulating element (30, Figure 1(A)) has the same function as the first volume liquid crystal of the instant application, that is positioned at the surface of the wave guide (10) or volume of optically transparent material ( of the instant application), namely its refractive index is controllable by a controller to steer the light propagated within the light guide plate, (please see Figure 6(A) of Okuyama and Figure 1 of instant application).  The function of the liquid crystal light modulating element is purely within or without of the volume of optically transparent material, (please see Figure 2, Richard; Figure 22, Dimov; and Figure 6(A), Okuyama).  One skilled in the art must have the basic knowledge that the critical optical function and property occurs at the interface of the volume of optically transparent material (or light guide plate) and the first volume of liquid crystal (or liquid crystal modulating element), whether the interface is within the light guide plate or is without the light guide plate does not change the function and property.  The arrangement of the first volume of liquid crystal, whether being co-planar to the volume of optically transparent material or not, therefore is not a novel feature.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872